DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 5/6/2021, with respect to claims 1 and 7 have been fully considered and are persuasive.  The 112 rejections of claims 1 and 7 have been withdrawn. 
Applicant’s arguments, see pages 14-15, filed 5/6/2021, with respect to claims 1 and 7 have been fully considered and are persuasive.  The 101 rejection of claims 1 and 7 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular a method for detecting and evaluating defect with electromagnetic multi-field coupling, comprising: magnetizing, by a magnetizing circuit, a pipeline to be detected with the electromagnetic multi-field coupling; decoupling, by a processor, the pre-processed magnetic leakage signals in three dimensions and the electrical impedance signal, to obtain decoupled magnetic leakage signals in three dimensions and a decoupled electrical impedance signal; performing, by the processor, impedance analysis on the decoupled electrical impedance signal, and determining, by the processor, a type of the defect based on a phase angle of the 
With respect to claim 7, the prior art does not teach or render obvious the claimed combination, in particular a device for detecting and evaluating defect with electromagnetic multi-field coupling, comprising: a magnetizing circuit, for magnetizing a pipeline to be detected with the electromagnetic multi-field coupling; a signal processing circuit, for pre-processing the magnetic leakage signals in three dimensions and the electrical impedance signal; and a processor, configured to decouple the pre-processed magnetic leakage signals in three dimensions and the electrical impedance signal, to obtain decoupled magnetic leakage signals in three dimensions and a decoupled electrical impedance signal; perform impedance analysis on the decoupled electrical impedance signal and determine a type of the defect based on a phase angle of the decoupled electrical impedance signal; and perform a neural network defect quantification method, wherein the processor is further configured to: establish a first neural network quantification model for the magnetic leakage signals of the corrosion defect; and establish a second neural network quantification model for the magnetic leakage signals of the crackle defect, the second neural network quantification model being different from the first neural network quantification model; wherein each of the first neural network quantification .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lesage et al. (2010/0307249) which discloses a device forming an operating tool, for non-destructive testing of iron and steel products, intended to extract information on possible defects in the product. 
Vinogradov (7,573,261) which discloses a method is shown for magnetostrictive testing of structures using a magnetostrictive strip and magnetostrictive techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853